DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments
The preliminary amendment filed 11/11/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 19, the limitation “the first plurality of lenses includes a removable portion arranged around a circumference of each of the first plurality of lenses” is unclear given that the Examiner is unsure how the first plurality of lenses can include a removable portion and have that removable portion arranged around a circumference of each of the plurality of lenses. The Examiner will best understand the limitation to be “the first plurality of lenses includes a removable portion arranged as part of the circumference of each of the plurality of lenses”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 2016/0290573 Hereinafter Allen).
Regarding claim 14, Holder discloses a printed circuit board (46, Fig. 14; Column 14, lines 30-57); and 

a mechanical framework (43, Fig. 14); 
a first plurality of lenses (every other lens 19 and 21, Fig. 14) removably disposed within the mechanical framework (Fig. 14), the first plurality of lenses having a first composition (specifically they are some material the material is just not explicitly taught by the reference); and 
a second plurality of lenses (all the lenses other than the first plurality of lenses 19 and 21, Fig. 14)) permanently disposed within the mechanical framework specifically, anything can be removed with enough force so leaving it there would make it permanently there ), the second plurality of lenses having a second composition (Examiner points out that saying a second composition does not mean that its different than the first. If that is intended it would need to say “a second composition different from the first composition”).

Regarding claim 17, Holder discloses the first plurality of lenses include legs (18 and 30; Column 15, lines 15-25) compressed between the printed circuit board and the mechanical framework (Fig. 14).

Regarding claim 18, Holder discloses the first plurality of lenses include a secondary optic (19, Fig. 2) overmolded onto each of the first plurality of lenses (Fig. 2).

19, Holder discloses the first plurality of lenses include a removable portion (21, Fig. 14) arranged around a circumference of each of the first plurality of lenses (19 and 21, Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0290573 Hereinafter Allen) in view of Holder et al. (US 8414161 Hereinafter Holder).
Regarding claim 1, Allen teaches means for producing a UV light distribution (924, Fig. 9b, Paragraph 0116); 
means for producing a non-UV light distribution (926 and 928, Paragraph 0116, Fig. 9B); and 
means for modifying the UV and the non-UV light distributions into a combined light distribution having a beam width (specifically the beam with of the LEDs and lenses provided). 
Allen fails to teach wherein the combined light distribution has a minimum intensity at a beam angle substantially equal to the optical axis of the combined light distribution and a maximum intensity at a beam angle substantially equal to the beam width.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the lenses of Holder to the LEDs of Allen in order to achieve a desired light distribution as well as providing a better mixed emission light (Columns 11 and 12, lines 59-2).

Regarding claim 2, Allen fails to teach the means for modifying produces the combined light distribution with a substantially uniform target illuminance across the beam width.
Holder the means for modifying produces the combined light distribution with a substantially uniform target illuminance across the beam width (Fig. 2, specifically the Lenses are symmetrical which would provide a uniform target illuminance across the beam width).

Regarding claim 3, Allen fails to teach the means for modifying produces the combined light distribution with a target illuminance that increases as a beam angle of the combined light distribution increases across the beam width.
Holder teaches the means for modifying produces the combined light distribution with a target illuminance that increases as a beam angle of the combined light distribution increases across the beam width (Figs. 3 and 4; Column 11, lines 10-45).

4, Allen teaches the means for producing the non-UV light distribution includes means for arranging a plurality of UV compatible lenses (Fig. 9b in view of Fig. 10 E) into an array (array shown in Fig. 10E and the lenses over those UV LEDs being made of silicone, Paragraph 0128).
Allen fails to teach the entire means for producing the light distribution.
Holder teaches the means for producing the light distribution includes means for arranging a plurality of compatible lenses (21; Fig. 3 and 4; Column 11, lines 10-45) into an array (array shown in Fig. 14; Column 11, lines 10-45; which specifically teaches the lenses being the same material as the encapsulant).

Regarding claim 5, Allen fails to explicitly teach the means for producing a UV light distribution includes means for removably coupling one or more non-UV compatible lenses into the array.
Holder teaches the means for producing a light distribution includes means for removably coupling one or more compatible lenses into the array (Fig. 14).
Examiner takes official notice in pointing out that using one or more non-UV compatible lenses into the array would have been obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having UV incompatible lenses of Allen in view of Holder paired with non-UV LEDs of Allen to modify the UV and non-UV light distributions into the combined light distribution, given that non-UV LEDs such as polycarbonate (PC) in impact resistant, scratch resistant, and less expensive than silicone lenses. Additionally, PC would not be used on 

Regarding claim 6, Holder teaches the means for modifying produces the combined light distribution with a minimum intensity at a beam angle substantially equal to the optical axis of the combined light distribution (Figs. 3 and 4; Column 11, lines 10-45). 

Regarding claim 7, Allen teaches producing a UV light distribution (924, Fig. 9b, Paragraph 0116); 
producing a non-UV light distribution (926 and 928, Paragraph 0116, Fig. 9B); 
modifying the UV and the non-UV light distributions into a combined light distribution having a beam width (specifically the beam with of the LEDs and lenses provided).
Allen fails to teach wherein an intensity of the combined light distribution is substantially maximized at the beam width and an intensity of the combined light distribution is substantially minimized at center beam.
Holder teaches an intensity of the combined light distribution is substantially maximized at the beam width (beam width being Fig. 3) and an intensity of the combined light distribution (Fig. 3; Columns 11 and 12, lines 59-2) is substantially minimized at center beam (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the lenses of Holder to the LEDs of Allen in order to achieve a desired light distribution as well as providing a better mixed emission light (Columns 11 and 12, lines 59-2).

8, Allen teaches one or more UV LEDs and non-UV LEDs are configured to produce the UV and non-UV light distributions, respectively (Fig. 9b, Paragraph 0116, Specifically they are UV and non-UV LEDs therefore they make these distributions).

Regarding claim 9, Allen teaches one or more UV compatible lenses are paired with the one or more UV LEDs (specifically, paragraph 0128 teaches that the lenses can be silicone and this would be obvious to use given that PC absorbs UV light and would therefore not allow it to pass). 
Allen further teaches UV incompatible lenses (Paragraph 0128, specifically PC lenses).  
Allen fails to explicitly teach UV incompatible lenses are paired with the non-UV LEDs to modify the UV and non-UV light distributions into the combined light distribution (Paragraph 0128).
Holder teaches lenses (21, Fig. 2) are paired with the LEDs (2, Fig. 2) to modify the light distributions into the combined light distribution (Figs. 3 and 4; Column 11, lines 10-45; specifically this teaches the index of refraction of the lens being the same as the encapsulant which is what Allen is teaching). 
Examiner takes official notice in pointing out that using UV incompatible lenses are paired with the non-UV LEDs to modify the UV and non-UV light distributions into the combined light distribution would have been obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having UV incompatible lenses of Allen in view of Holder paired with non-UV LEDs of Allen to modify the UV and non-UV light distributions into the combined light distribution, given that non-UV LEDs such as polycarbonate (PC) in impact resistant, 

Regarding claim 10, Allen teaches the UV incompatible lenses are disposed within an array (Figs. 9b or 10E, Specifically Fig. 9b shows the LEDs being in an array while Fig. 10E just shows a larger array).
Holder also teaches the lenses are disposed within an array (Figs. 14 and 15).

Regarding claim 11, Allen fails to explicitly teach the UV compatible lenses are removably coupled within the array.
Holder teaches the UV compatible lenses are removably coupled within the array (Fig. 14).

Regarding claim 12, Allen fails to teach the desired light distribution.
Holder teaches the combined light distribution produces a substantially uniform target illuminance across the beam width (Figs. 3 and 4, specifically this is the desired light distribution therefore it is considered to produce a substantially uniform target illuminance across the beam width).

Regarding claim 13, Allen teaches UV and non-UV LEDs and the material of the lenses.
However, Allen fails to teach the specific light distribution of the lens. 


Regarding claim 14, Allen teaches a printed circuit board (922. Fig. 9b, Paragraph 0116); and 
a lens (928, Fig. 9B) array disposed in proximity to the printed circuit board, the lens array including, 
a first plurality of lenses (the lens above 924 in Fig. 9B in view of 10E) removably disposed within the array (Fig. 9A and 9B), the first plurality of lenses having a first composition (Paragraph 0128); and 
a second plurality of lenses (928 above 926, Fig. 9B) permanently disposed within the array (specifically, anything can be removed with enough force so leaving it there would make it permanently there), the second plurality of lenses having a second composition (Paragraph 0128, Examiner points out that saying a second composition does not mean that its different than the first. If that is intended it would need to say “a second composition different from the first composition”).
Allen fails to teach a mechanical framework.
Holder teaches a printed circuit board (46, Fig. 14; Column 14, lines 30-57); and 
a lens array (21, Fig. 14) disposed in proximity to the printed circuit board, the lens array including, 
a mechanical framework (43, Fig. 14); 

a second plurality of lenses (all the lenses other than the first plurality of lenses, Fig. 14)) permanently disposed within the mechanical framework specifically, anything can be removed with enough force so leaving it there would make it permanently there ), the second plurality of lenses having a second composition (Examiner points out that saying a second composition does not mean that its different than the first. If that is intended it would need to say “a second composition different from the first composition”).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the a mechanical framework and lenses of Holder, in order to achieve a desired light distribution, provide protection to the lenses, LEDs, and circuit board.

Regarding claim 15, Allen teaches the first composition is compatible with UV light (specifically Paragraph 0128 teaches that the lens can be silicone which would be needed to allow UV light to pass).

Regarding claim 16, Allen teaches the second composition is not compatible with UV light (Specifically Allen teaches the lens can be PC in Paragraph 0128).

20, Allen teaches an array of UV LEDs disposed in proximity to the first plurality of lenses (Fig. 9B); an array of non-UV LEDs disposed in proximity to the second plurality of lenses (Fig. 9B).
Allen fails to explicitly teach wherein the first plurality of lenses are configured to disallow incidence of UV light onto the second plurality of lenses.
Examiner takes official notice in pointing out that having first plurality of lenses are configured to disallow incidence of UV light onto the second plurality of lenses would have been obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having UV incompatible lenses of Allen in view of Holder paired with non-UV LEDs of Allen to modify the UV and non-UV light distributions into the combined light distribution, given that non-UV LEDs such as polycarbonate (PC) in impact resistant, scratch resistant, and less expensive than silicone lenses. Additionally, PC would not be used on UV-LEDs given that they block UV light. Therefore a lens such as silicone would be needed in order to emit the UV light.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yorio et al. (US 2016/0360712) teaches a grow light system with LEDs, UV LEDs, and lenses. Hu et al. (US 2015/0036347) teaches an LED and lens with the desired light distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/            Examiner, Art Unit 2875